The present application is being examined under the pre-AIA  first to invent provisions


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/06/2020 has been entered.


DETAILED ACTION
Claims 2-7 and 11-23 are pending in the Claim Set filed 4/06/2020.
Claim 1, 8-10 and 24-27 are canceled.
Claims 2 and 23 have been amended.
Claims 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 2-7, 11, 12 and 21-23 are for examination.
The following office action contains NEW GROUNDS of Rejection.







NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 11, 12 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a New Matter rejection.
0C.
Applicants argue that support can be found in paragraph [0147] of the Specification (Patent Application Publication US 201303002392).
As provided in the reply filed 4/6/2020 at page 11, Applicant's argue that the claimed invention requires from 6-50% of polymeric shell wall to exhibit hydrogel microcapsules having half-height of less than 300 °C. (See paragraph [0147]; and instant claim 2).
However, paragraphs [0145-147] and/or Table 5 of Patent Application Publication US 201303002392) fails to provide support for polymeric shell material of 6-50% by weight. Furthermore, Table 5 in US 201303002392 discloses a Half-Height are less than 300 0C, wherein the polyfunctional ethylenically unsaturated monomer is BDDA, where BDDA represents butane diol diacrylate and is not recited in claim 6. Thus, the amendments to claim 1 that includes the combination of the limitations: a microcapsule that has % by weight of polymeric shell material of 6-50% by weight of the microcapsule and exhibit a half-height of less than 300 0C, is not supported by the disclosure of the claimed invention.

Thus, the disclosure does not provide support for the claim amendments by changing the scope of the disclosure; thereby, constituting new matter.
The remaining claims are rejected as depending from a rejected claim.

Rejections (Reformulated)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

(1) Determining the scope and contents of the prior art. 
(2) Ascertaining the differences between the prior art and the claims at issue. 
(3) Resolving the level of ordinary skill in the pertinent art. 
(4) Considering objective evidence present in the application indicating obviousness or     nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-7, 11, 12 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dungworth et al (US20070224899, of record), as evidenced by PubChem (retrieved from on-line website: https://pubchem. ncbi.nlm.nih.gov/compound /2-_Tert-butylamino_ethyl-methacrylate, retrieved 07/27/2019), Hodgdon et al (USP 4231855), Hiwatashi et al (US 20040223933) and Klein et al (USP 3950398, of record). This rejection has been reformulated in view of amendments to claims.
Regarding claims 2-7 and 21-23,
Dungworth teaches a microcapsule having a core material and a polymeric shell, wherein the polymeric shell consisting of: 
Dungworth teaches that the monomer component (A): a water soluble ethylenically unsaturated, is a potentially cationic such as a tertiary amine group, preferably the catioinic monomer is t-butyl aminoethyl methacrylate (also called tertiary-butyl aminoethyl methacrylate) [0044] and preferably the monomer component (A) is at least partially soluble in or at least miscible with the hydrocarbon substance of the core ([0042]; [0045]). Dungworth teaches that the hydrophobic substance comprised in the core may be an organic material wherein the hydrophobic substance is a hydrocarbon such as an oil or a wax 
Notably, tertiary-butyl aminoethyl methacrylate (tBAEMA) is oil soluble as disclosed in the Specification on page 13 (middle of page) as an oil soluble mono functionally unsaturated amine monomer. Tertiary-butyl aminoethyl methacrylate (tBAEMA) has a water solubility of 1.8 g/100 mL at 25 degree Celsius, as evidenced by Pub Chem, which reads on less than 2.0 g/100 g of water, as claimed. Furthermore, t-butylaminoethyl methacrylate (TBAEMA) is listed as an amine monomer of Formula I has a water solubility of 1.5 gram or less (See Specification on page 25, Table 2). Dungworth teaches monomers of component (B) include divinyl benzene and 1, 4-butanediol diacrylate (BDDA) [0045]; Table 4: BDDA:tBAEMA), wherein the  (reads on claims 2 and 6). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide divinyl benzene and/or 1, 4-butanediol diacrylate (BDDA) as a multifunctional monomer(s) for component (B).
Further, Dungworth teaches that the monomer blend comprises a copolymer formed from a monomer blend which comprises, 10 to 75% by weight of component (A), which overlaps with ≥ 60% by 
Dungworth teaches that preferably the average particle size diameter is in the range between 1 and 20 microns [0040], which falls within the claimed range of 1-2000 µm (Instant claim 1); 1-50 µm (Instant claim 21); 1-20 µm (Instant claim 22). Furthermore, Dungworth teaches that the amount of the polymeric shell forms at least 8% of the total weight of the particles [0038], which falls within the claimed range of 6-50% by weight (Instant claim 1) and 6-20% by weight (Instant claim 23), of the microcapsule. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case 
Thus, it would have been well within the purview of one skilled in the art at the time of the invention to optimize the monomer components (A) and (B) as taught by Dungworth, where (A) is ≥ 60% by weight of t-butylamino ethyl methacrylate (TBAEMA) and (B) (B) ≤ 40% by weight of a mu;tifunctional monomer, e.g., divinyl benzene, in view of the guidance provided by the teachings of Dungworth. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Dungworth teaches the process of providing microcapsules employing polymerization of an oil in water emulsion that is effected by subjecting the aqueous monomer solution to any conventional polymerization conditions where generally polymerization is effected by the use of suitable redox initiators and/or thermal initiators. Preferably the polymerization step is effected by employing a thermal initiator alone or in combination with other initiator systems, for 
Dungworth teaches that the ionic water-soluble monomer may also be a cationic monomer, having a suitable cationic functionality such as a quaternary ammonium group or a potentially cationic such as a tertiary amine group which can be ionized at low pH. Preferably the cationic monomer is selected from the group consisting of dialkyl amino alkyl acrylates, dialkyl amino alkyl methacrylates, dialkyl amino alkyl acrylamides, dialkyl amino alkyl methacrylamides and diallyl dialkyl ammonium halides, in the form of acid salts or quaternary ammonium salts, for example, t-butylamino ethyl methacrylate (TBAEMA) [0044].
Dungworth differs from the claims in that the documents does not teach that after the polymerization process the amine groups on the polymeric shell are protonated or alkylated by treatment with a cationizing agent, wherein the cationizing agent is selected from the group consisting of an inorganic acid, an organic acid, a quatemizing agent, or a mixture thereof.
However, Hodgdon and Hiwatashi, as a whole, cure the deficiencies. 


Regarding claim 11,
Dungworth teaches that the core material comprises material selected from the group consisting of UV absorbers, dyes, detergent builders and fragrances [0050].
Regarding claim 12,
Dungworth teaches that the stabilizer is polyvinyl alcohol [0031].

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microcapsules as taught by Dungworth in accordance with the teaching of Hodgdon, Hiwatashi and Klein, as a whole, by quaternization of t-butylaminoethyl methacrylate to enhance the 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by Dungworth, Hodgdon, Hiwatashi and Klein, as a whole.

Response to Arguments
Applicants argue that Dungworth is directed to particles which has a polymeric shell comprising only water-soluble methyl chloride quaternary ammonium salts of tertiary-butylaminoethyl methacrylate, and whereas amine groups of Applicant's polymeric shell are protonated or a1ky1ated by treatment (such that the shell imbibes water to form an outer cationic hydrogel shell) with a cationizing agent which is duly evidenced by respective zeta potential values of microcapsules, i.e. from + L350mV to +5.370mV Therefore, claimed hydrogel microcapsules resulted in unexpected properties of increased substantivity and half-height of less than 300 0C. Further, Dungworth is silent about influence of the content of amine monomer on the release behavior of microcapsules, which is demonstrated by the experimental data contained in the present application. Further, Applicants argue that Dungworth teaches that the amount of the polymeric shell forms at least 8% of the total weight of the particles to exhibit or result in particles having half height of at least 350 °C, requires Applicants from 6-50% of polymeric shell wall to exhibit hydrogel microcapsules having half-height of less than 300 °C


Applicant’s arguments have been fully considered but they are not persuasive, because claim 1 requires that the microcapsule has % by weight of polymeric shell material of 6-50% by weight of the microcapsule and also exhibit a half-height of less than 300 0C. Notably, Example 13 and/or Table 7 does specify or suggest that the microcapsule has % by weight of polymeric shell material of 6-50% by weight. Accordingly, the experimental results as argued by Applicants are not commensurate in scope with Instant Claims. The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). Furthermore, one 0C, are not supported by the disclosure of the claimed invention.

Applicants argue that the primary objective of the instant application is to provide (i) hydrogel microcapsules to provide enhanced substantivitv and free of residual formaldehyde; (ii) hydrogel microcapsule compositions that can be effectivelv incorporated and deposited onto the intended substrate; (iii) microencapsulation process and composition comprising such polymers which do not require anv post modlfication, and is directed to the preparation of cationic shell microcapsules directly; and (iv) microcapsules that can release their core active contents by release mechanisms such as Swelling of the microcapsule shell, diffusion or physical nupture. Further, Applicants argue that the references do not suggest or provide motivation to polymerizing monomers to form a microcapsule and subsequently protonating or alkylating the amine groups by treatment with cationizing agent.

Applicant’s arguments have been fully considered but they are not persuasive, because the release property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 0C, are not supported by the disclosure of the claimed invention. Furthermore, Applicant's arguments are not persuasive because Applicant is arguing intended use. Applicants have not demonstrated that the intended use for the microcapsules as claimed in the amended Claim Set filed 4/06/2020 where the microcapsule has % by weight of polymeric shell material of 6-50% by weight of the microcapsule and exhibit a half-height of less than 300 0C would necessarily provide a structural difference between the instantly claimed composition and the prior art. Furthermore, Dungworth teaches that the ionic water-soluble monomer may also be a cationic monomer, having a suitable cationic functionality such as a quaternary ammonium group or a potentially cationic such as a tertiary amine group which can be ionized at low pH. Accordingly, it would have been well within the purview of one of ordinary skill in art to optimize the order of steps to provide a substantive cationized hydrogel microcapsule in view of the teachings of the teachings of Dungworth, Hodgdon, Hiwatashi and Klein, as a whole. The normal desire of scientists 

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626